PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/599,272
Filing Date: 11 Oct 2019
Appellant(s): Schroeder Industries, LLC



__________________
Blynn L. Shideler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/8/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/8/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2004/0045893 and Pastori US 2017/0030384.

	Claim 1, Watanabe teaches a filter assembly comprising: a filter element housing plate (6) positioned between a high and low pressure side of the assembly and the filter element housing plate having female cavities (6a), wherein each female cavity includes a radially inwardly facing peripheral side surface and a ledge (6b) adjacent a lower end of the peripheral side surface extending radially inward of the radially inwardly facing peripheral side surface, replaceable filter elements (4) within the filter assembly, each filter element having an upper endcap (12) with filter media (3a) extending downwardly from the upper endcap, wherein the upper end cap a sealing surface (at 15) engaging the radially inwardly facing peripheral side surface of an associated female cavity of the filter element housing plate and sealing against the radially inwardly facing peripheral side surface of the female cavity of the filter element housing plate, and wherein a bottom of the end cap rests against the ledge adjacent a lower end of the peripheral side surface of the female cavity of the filter element housing plate and wherein the bottom of the end cap is below the peripheral side surface of the female cavity (fig. 1, paragraph 74-80). Watanabe does not specifically teach the recited rounded polygon shaped sealing surface.
	Pastori teaches a filter assembly comprising: a filter element housing plate (2) having a cavity and a replaceable filter element within the filter assembly, the filter element having an endcap with an integral rounded polygon shaped sealing surface (11) engaging a peripheral surface of the cavity of the filter element housing plate and sealing against the peripheral surface (fig. 1-15). It would have been obvious to one of ordinary skill in the art to use the rounded polygon shape of Pastori because the shape prevents relative displacement between the container (housing plate) and cartridge which could damage the sealing element (paragraph 8).
	Claims 2-3 and 5-6, Watanabe further teaches the filter element housing plate includes a plurality of female cavities, each selectively receiving a filter element therein (fig. 1); each sealing surface of each end cap includes an outer O-ring seal (15) which engages and seal against the radially inwardly facing peripheral surface of the associated female cavity (fig. 1); the housing plate includes at least one latch (16) for each filter element wherein each latch is configured to engage with and secure onto the endcap of one of the filter elements to secure the replaceable filter element in position (fig. 1, paragraph 80); and each upper endcap includes a mating element (the upper surface) configured to engage with and secure an associated latch in operative position (fig. 1, paragraph 80).

Claims 8-12, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2004/0045893, Pastori US 2017/0030384 and Barnwell US 2016/0038862.

Claims 8 and 9, Watanabe teaches a filter assembly comprising: a filter element housing plate (6) positioned between a high and low pressure side of the assembly and the filter element housing plate includes an array of female cavities (6a), each configured to receive a replaceable filter element therein, wherein each female cavity includes a radially inwardly facing peripheral side surface and a ledge (6b) adjacent a lower end of the peripheral side surface extending radially inward of the radially inwardly facing peripheral side surface, a replaceable filter element (4) within each female cavity, each filter element having an upper endcap (12) with filter media extending downwardly from the upper endcap, wherein the upper end cap includes an integral external shaped sealing surface (at 15) engaging the radially inwardly facing peripheral side surface of an associated female cavity of the filter element housing plate and sealing against the radially inwardly facing peripheral side surface of an associated female cavity of the filter element housing plate, and wherein a bottom of the end cap rests against the ledge adjacent a lower end of the peripheral side surface of the female cavity of the filter element housing plate and wherein the bottom of the end cap is below the peripheral side surface of the female cavity (fig. 1, paragraph 74-80). Watanabe does not specifically teach the recited rounded polygon shaped sealing surface, or a circular array of female cavities.
	Pastori teaches a filter assembly comprising: a filter element housing plate (2) having a cavity and a replaceable filter element within the filter assembly, the filter element having an endcap with an integral rounded polygon shaped sealing surface (11) engaging peripheral surfaces of the cavity of the filter element housing plate and sealing against the peripheral surfaces (fig. 1-15). It would have been obvious to one of ordinary skill in the art to use the rounded polygon shape of Pastori because the shape prevents relative displacement between the container (housing plate) and cartridge which could damage the sealing element (paragraph 8).
	Barnwell teaches a filter assembly comprising: a filter element housing plate (20) comprising an inner and outer circular array of female cavities (74) configured to receive a replaceable filter element therein (fig. 1-16). The use of circular arrays of cavities is well-known in the art as demonstrated by Barnwell and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 10-12, Watanabe further teaches each sealing surface of each upper end cap includes an outer O-ring seal (15) which engages and seals against the radially inwardly facing peripheral side surface of an associated female cavity (fig. 1); the filter element housing plate includes at least one latch (16) for each filter element wherein each latch is configured to engage with and secure onto the endcap of one of the filter elements to secure each replaceable filter element is position (fig. 1, paragraph 80); and each upper endcap includes a mating element (the upper surface) configured to engage with and secure an associated latch in operative position (fig. 1, paragraph 80).
Claim 14, Watanabe teaches a filter assembly comprising: a housing (2),  a filter element housing plate (6) positioned between a high and low pressure side of the assembly and the filter element housing plate includes a plurality of female cavities (6a), wherein each female cavity includes a radially inwardly facing peripheral side surface and a ledge (6b) adjacent a lower end of the peripheral side surface extending radially inward of the radially inwardly facing peripheral side surface, a plurality of replaceable filter elements (4) within the filter housing, each filter element having an upper endcap (12) with filter media extending downwardly form the upper endcap, where each upper endcap includes an external shaped sealing surface (at 15) engaging the radially inwardly facing peripheral side surface of an associated female cavity of the filter element housing plate and sealing against the radially inwardly facing peripheral side  surface of the associated female cavity of the filter element housing plate, and wherein a bottom of each end cap rests against the ledge adjacent a lower end of the peripheral side surface of the associated female cavity of the filter element housing plate and wherein the bottom of each end cap is below the peripheral side surface of the associated female cavity (fig. 1, paragraph 74-80). Watanabe does not specifically teach the recited rounded polygon shaped sealing surface, or a cylindrical housing.
	Pastori teaches a filter assembly comprising: a filter element housing plate (2) having a cavity and a replaceable filter element within the filter assembly, the filter element having an endcap with an integral rounded polygon shaped sealing surface (11) engaging peripheral surfaces of the cavity of the filter element housing plate and sealing against the peripheral surfaces (fig. 1-15). It would have been obvious to one of ordinary skill in the art to use the rounded polygon shape of Pastori because the shape prevents relative displacement between the container (housing plate) and cartridge which could damage the sealing element (paragraph 8).
	Barnwell teaches a filter assembly comprising: a cylindrical filter housing (12), a filter element housing plate (20) comprising an inner and outer circular array of female cavities configured to receive a replaceable filter element therein (fig. 1-16). The use of a cylindrical housing is well known in the art as demonstrated by Barnwell and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 15, 17 and 18, Watanabe further teaches each upper end cap includes an outer O-ring seal (15) which engages and seals against the radially inwardly facing peripheral side surface of the associated female cavity (fig. 1); the filter element housing plate includes at least one latch (16) for each replaceable filter element wherein each latch is configured to engage with a secure onto the upper endcap of one of the replaceable filter elements to secure each replaceable filter element in position (fig. 1, paragraph 80); and each upper endcap includes a mating element (the upper surface) configured to engage with and secure an associated latch in operative position (fig. 1, paragraph 80).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2004/0045893and Pastori US 2017/0030384 as applied to claim 6 above, and further in view of Burns et al. US 2013/0025246.

Watanabe in view of Pastori teaches the filter assembly of claim 6 but does not teach each upper endcap includes a handle.
Burns teaches an upper endcap (12) including a handle (fig. 1, 3). The use of handles is well-known in the art as demonstrated by Burns and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2004/0045893, Pastori US 2017/0030384 and Barnwell US 2016/0038862 as applied to claim 12 above, and further in view of Burns et al. US 2013/0025246.

Claims 13 and 19, Watanabe in view of Pastori and Barnwell teaches the filter assembly of claim 12 and 15 but does not teach each upper endcap includes a handle.
Burns teaches an upper endcap (12) including a handle (fig. 1, 3). The use of handles is well-known in the art as demonstrated by Burns and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 20, Barnwell further teaches the filter element housing plate includes an inner and outer array of female cavities (fig. 16). The use of circular arrays of cavities is well-known in the art as demonstrated by Barnwell and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The rejection of claims 1-3, 5-15 and 17-20 under 35 U.S.C. 112(b) have been withdrawn by the examiner.

(2) Response to Argument
As an initial matter, the final rejection originally referenced Watanabe et al. US 2004/0048893 which was a typo and the correct document number is 2004/0045893 and has been corrected in the restatement of the rejection above.
Additionally, the rejection of claim 14 referred to Hatfield. This was also a typo accidentally carried over during copying and pasting from the non-final rejection into the final rejection. The reference to Hatfield has been removed from the restatement of the rejection above and the correct reference to Watanabe has been inserted. The grounds of the rejection have not been changed as the reference numbers, figure numbers and paragraphs referenced in the rejection were correctly directed to Watanabe.
Regarding claim 1, appellant argues that the applied art to Watanabe, intentionally by design, has no sealing against the side surface of the female cavity as claimed but rather grooves (6c) holding an O-ring (15). The grooves of Watanabe form part of the female cavity and also form a radially inwardly facing peripheral side surface that seals against the sealing surface of the endcap (12) as the O-ring seal is held in the groove and contacts an outer surface of the endcap. This arrangement meets the limitations set forth in the claim and thus Watanabe does not teach away from the claimed structure but teaches the same sealing arrangement as claimed. As pointed out by appellant, and acknowledged by the examiner, Watanabe does not teach the endcap includes a rounded polygon shaped sealing surface.
Appellant argues that the prior art to Pastori fails to cure the deficiencies of Watanabe because Pastori teaches a polygon sealing surface associated with a lower endcap not an upper endcap and extending radially inwardly to seal against an inner engagement portion at the lower end of the structure not at a dividing housing plate. Pastori is cited as teaching the recited rounded polygon shape sealing surface between an endcap of a filter element and a housing plate. The advantages taught by Pastori are derived from the particular shape of the sealing surfaces of the housing plate and endcap. Pastori states, 
“Particularly, relative displacements between the container and cartridge are prevented which could damage the filter sealing elements.” (paragraph 8)
and
“It is evident that the polygonal configuration, particularly the hexagonal one, of the coupling surfaces 8, 10 respectively of the container 2 and the cartridge 6, prevents these latter from reciprocally rotating around an axis parallel to the length of said surfaces.” (paragraph 180)
and
“Advantages with respect to the filters belonging to the state of the art are described. The filter 1 exhibits the coupling surfaces 8, 10 having a polygonal shape, which prevent the relative rotation between the container and cartridge. Moreover, the presence of the coupling surfaces 8, 10 having respective polygonal cross-sections and particularly a hexagonal one, enables to define a highly stable coupling between the container 2 and cartridge 6, by advantageously evenly distributing the stresses. Moreover, providing the coupling surfaces 8, 10 having respective polygonal cross-sections enables to define different engagement positions (operative positions) of the cartridge to the container, in order to enable a fast and simplified assembly of the filter 1. A further advantage is defined by the simple manufacture of the filter 1 which therefore is readily assembled; the structure of all the components ensures to correctly position the seal 11 between the coupling surfaces 8 and 10 so that a correct tightness and consequently an efficient filtering are ensured. Simplifying the assembly step makes particularly easy the step of making the same and possibly to disassemble it, which in turn reduces at the minimum the cost for manufacturing the filter 1.” (paragraph 194, emphasis added)

Although Pastori does teach the endcap being a lower end cap this has no bearing on the advantages taught by Pastori. As appellant pointed out in the appeal brief at the top of page 17, the terms upper and lower and top and bottom are relative to the individual components because the components may ultimately be in any orientation based upon the positioning of the assembly. One of ordinary skill in the art would have been motivated, for the reasons stated in Pastori, to use the claimed shape of the sealing surfaces as the motivation springs from the shape apart from any orientation of the element or in which radial direction the endcap seals against the housing plate. Appellant states that the difference with this alternative approach, of Pastori, is significant as, again, the misalignment of the replaceable filter elements with the sealing arrangement of the applied prior art can damage the seals. This is the very problem which Pastori is concerned with (see paragraph 8 and 194) and Pastori sets forth the same solution claimed by appellant. Therefore, Pastori does not put forth an alternative approach and one of ordinary skill in the art would readily recognize the advantage of using the sealing surface shape as taught by Pastori in the assembly of Watanabe.
Regarding claim 3, appellant argues that in Watanabe the O-ring is seated in the grooves and thus does not seal against the radially inner surface of the female cavity and the O-ring is part of the divider plate. The claim recites the sealing surface of each endcap includes an outer O-ring seal which engages and seals against the side surface of the female cavity. Watanabe teaches an O-ring that engages with and seals against the female cavity, as the groove (6c) are within the female cavity and form a radially inwardly facing peripheral side surface of the female cavity and the O-ring likewise is pressed against the outer surface of the endcap. As such each sealing surface of the endcaps is considered to include an outer O-ring as the O-ring is what provides a seal between the endcap and housing plate. Therefore, Watanabe meets this limitation set forth in the claim.
Regarding claim 6, appellant argues that there is no teaching in Watanabe of the claimed mating elements on the endcap configured to engage and secure the latch in an operative position. Claim 6 requires each endcap includes a mating element that engages with and secures the latch in an operative position. As stated in the rejection above, the upper surface of the endcap is considered to be the claimed mating element as the latch (16) of Watanabe engages with the top surface of the endcap and the top surface secures the latch in the operative position as shown in figure 1 and taught in paragraph 80 of Watanabe.
Regarding claim 8, appellant argues that the claim is allowable for the same reasons discussed above with respect to claim 1. Appellant’s arguments are addressed above.
Appellant argues that the examiner has failed to consider the reference to Barnwell as a whole. Barnwell is merely cited to show that the recited circular array of filter elements within a housing plate is a known configuration in the art and well within the normal capabilities of one of ordinary skill in the art. While Barnwell does teach a different connection mechanism between the plate and the filter cartridges, one of ordinary skill in the art would readily recognize that the circular array of Barnwell is not dependent on any particular connection mechanism and thus would be equally applicable to the connection mechanism taught by Watanabe in view of Pastori.
Regarding claim 10, appellant’s arguments are addressed with respect to claim 3 above.
Regarding claim 12, appellant’s arguments are addressed with respect to claim 6 above.
Regarding claim 14, appellant argues that the claim is allowable for the same reasons discussed above with respect to claim 1. Appellant’s arguments are addressed above.
Appellant argues that the applied art fails to teach the bottom of the endcap is below the peripheral side surface of the female cavity. Watanabe teaches this feature as detailed below.

    PNG
    media_image2.png
    545
    963
    media_image2.png
    Greyscale

Regarding claim 15, appellant’s arguments are addressed with respect to claim 3 above.
Regarding claim 18, appellant’s arguments are addressed with respect to claim 6 above.
Regarding claims 7, 13, 19 and 20, appellant argues that the examiner is merely pointing out that similar elements can be found somewhere in the prior art without looking at the references as a whole in the suggested combination. The prior art to Burns is cited as evidence that providing a handle on a filter cartridge endcap is well-known and well within the normal capabilities of one of ordinary skill in the art. The prior art to Burns is directed to filter cartridges having a handle on an endcap thereof that engage with a housing plate as shown in figure 3. Appellant has not provided any explanation as to how the teachings of Burns, as a whole, would lead one of ordinary skill in the art away from the simple recognition that handles are in fact well-known.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.